DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, species I (figs 1-6) in the reply filed on 6/1/2022 is acknowledged.
Claims 3 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/1/2022.
In the applicant’s response, they state that claims 1-3 read on the elected group and species. The examiner notes that claim 3 is directed to the embodiment where the orifice plate is screwed into the injection head main body and has an operation part. These features are disclosed in figure 8, which is part of  anon elected species. Therefore claim 3 is withdrawn. 

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 4, it is unclear if the “a fire-extinguishing gas” is the same as the “a fire-extinguishing gas of line 3, or a second fire-extinguishing gas.
Regarding claim 1, line 6, it is unclear if the “a fire-extinguishing gas” is the same as the “a fire-extinguishing gas of line 3, of line 4, or a another fire-extinguishing gas altogether.
Regarding claim 1, line 8, it is unclear if the “a fire-extinguishing gas” is the same as the “a fire-extinguishing gas of line 6, of line 3, of line 4, or a another fire-extinguishing gas altogether.
Claim 1 recites the limitation "the outlet side of the orifice plate" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, line 11, it is unclear what is connected to the piping of the injector head main body. Is it the opening, or the orifice plate, or another element.
Claim 1 recites the limitation "the piping of said injector head main body" in line 11.  There is insufficient antecedent basis for this limitation in the claim. The claim previously recites a piping in line 2, but does not recite a piping of the injector head main body. Is the piping of line 11 the same as that of line 2, or a different piping?
Claim 2 recites the limitation "the piping of said injector head main body" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously recites a piping in line 2, but does not recite a piping of the injector head main body. Is the piping of claim 2 the same as that of claim 1, line 2, or a different piping?
Claim 2 recites the limitation "said connecting part side" in line 3.  There is insufficient antecedent basis for this limitation in the claim
 Regarding claim 2, line 3, it is unclear what is connected to the piping of the injector head main body. Is it the opening, or the orifice plate, or another element.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (2012/0205128).
Regarding claim 1, Goto shows an injection head (fig 4) having a silencing function for gas-type fire extinguisher, being an injection head (35) having a silencing means (40) installed by connecting a piping (19) for providing a fire-extinguishing gas for releasing the fire-extinguishing gas in a fire-extinguishing area in the gas-type fire extinguisher using a fire-extinguishing gas, wherein said silencing means is composed of an injector head main (35) body forming a connecting part (37) connecting said piping (19), an orifice plate (13) forming an orifice (16) passing a fire extinguishing gas disposed in said injection head main body (fig 4), and a silencing member (40, 36) of block shapes formed on porous material capable of passing a fire extinguishing gas disposed at the outlet side of the orifice plate for releasing a fire extinguishing gas (fig 4), and wherein said orifice plate is disposed detachable in said injector head main body through an opening of said connecting part (fig 4) connected to said piping of said injector head main body.  (fig 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (2012/0205128) in view of Dunster et al. (2004/0256118) and/or Krieter (3,812,876).
Regarding claim 2, Goto shows all aspects of the applicant’s invention as in claim 1 above, but fails to show said orifice plate is fixed by a C-type retaining ring mounted on said connecting part side connected with said piping of said injection head main body.
Both Dunster et al. and Krieter show an orifice plate (23, 28) that is mounted to a main body by a c type retaining ring (27) or snap ring. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to secure the orifice plate of Goto to the injector main body using a C-type retaining ring or a snap ring  as used in Dunster and Krieter above, instead of threads, in order to have the orifice plate easily removable without the risk of damaging the any threads.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        6/8/2022